BECTON, Judge.
By offering evidence, the defendants waived their motions for dismissal made at the close of the State’s evidence, and thus presented for review on appeal only their motions challenging the sufficiency of the evidence which they made at the close of all the evidence. State v. Stewart, 292 N.C. 219, 232 S.E. 2d 443 (1977); State v. Mendez, 42 N.C. App. 141, 256 S.E. 2d 405 (1979). In considering their motions, the trial court’s sole function was to determine “whether a reasonable inference of the defendant[s’] guilt of the crime[s] charged [could] be drawn from the evidence,” State v. Smith, 40 N.C. App. 72, 78-79, 252 S.E. 2d 535, 540 (1978), because “if more than a scintilla of evidence is presented to support the indictment[s], the case[s] must be submitted to the jury.” State v. Agnew, 294 N.C. 382, 387, 241 S.E. 2d 684, 688 (1978).
Both defendants made extra-judicial admissions implicating themselves in the intentional harvesting and cutting of marijuana. While a conviction cannot be sustained upon a naked extra-judicial confession, “[a] confession will be sufficient to carry the case to the jury when the State offers such extrinsic corroborative evidence as will, when taken in connection with the confession, establish that the crime was committed and that the accused was the perpetrator of the crime.” State v. Green, 295 N.C. 244, 248, 244 S.E. 2d 369, 372 (1978).
In this case, is there proof of the corpus delicti — that the crime charged has been committed by someone — when we consider the definition of “manufacture”? As set forth in G.S. 90-87(15), “ ‘[manufacture’ means the production, preparation, propagation, compounding, conversion, or processing of a controlled substance by any means, whether directly or indirectly, artificially or naturally,....” Id. There was plenary evidence of the manufacture of marijuana, the corpus delicti, by someone (the growing, harvesting, drying, and storage of the contra*244band). Excluding the extrajudicial admissions, there was still evidence that the defendants, farm laborers in a rural area, were seen by various law enforcement officers operating and riding upon a tractor discing a field in which plants subsequently identified as marijuana, were growing and had been cut. Additionally, marijuana was being stored in three barns in close proximity to the areas where the defendants were tilling the soil. “When the State offers evidence of the corpus delicti in addition to defendant’s extrajudicial confessions, defendant’s motion to nonsuit is correctly denied.” State v. Young, 287 N.C. 377, 391, 214 S.E. 2d 763, 773 (1975).
In this case we find
No error.
Judge Vaughn and Judge Wells concur.